DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1-11 have been fully considered but they are not persuasive. It looks like Applicant by clarifying subject matter tries to claim the peak recognition algorithm which is well known as presented below. Art by Kopczynski Explicitly teaches obtaining the replica of the peak and subtracting it. This inherently indicates identifying position and amplitude of the peak.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura US 20070225933 A1 in view of Kopczynski, An online peak extraction algorithm for ion mobility spectrometry data, Algorithms Mol Biol. 2015, Published online 2015 May 13. doi: 10.1186/s13015-015-0045-5(see https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4495807/ figures).
Regarding claims 1, 8, 9 Shiromura teaches
1, 8, 9    (Original) An information processing device comprising:
an emitting unit(2) configured to emit laser light while changing an outgoing direction[0032](scanning) of the laser light;(fig. 7C)

a light receiving unit(1) configured to, for each outgoing direction, receive the laser light reflected by an object and output a light receiving signal based the received laser light, the light receiving signal, for each outgoing direction, comprising a waveform including at least one peak having a position and an amplitude(fig. 4)
and 
an output unit configured(fig. 3 S1, S2, S3, S4), on a basis of a light receiving signal outputted by the light receiving unit, to
(i)    generate and output fist information which indicates received light intensity[0032][0098] of the laser light with respect to each of the outgoing direction and distance[0032](fig. 11), in the corresponding outgoing direction, from a reference position relating to an emitting position[0074], and
(ii)    generate and output, in the outgoing direction that the light receiving signal indicates a received light intensity equal to or higher than a predetermined value, second information which indicates distance to the object.[0096]
But does not teach
determine whether the light receiving signal for a respective outgoing direction indicates a first received light intensity is equal to or higher than a predetermined value based on the amplitude of the at least one peak of the respective light receiving signal being equal to or larger than the predetermined value; 
generate third information comprising a signal having a peak whose position and amplitude are the same as the position and amplitude of the at least one peak of a respective waveform of the light receiving signal for each outgoing direction that the first received light intensity for the light receiving signal is determined to be equal to or larger than the predetermined value; 
subtract a signal component of the third information from the respective light receiving signal for each corresponding outgoing direction; 
5. (Currently Amended) The information processing device according to claim [[4]]1 wherein, in a case where the waveform of the light receiving signal in the corresponding outgoing direction has multiple peaks each having an amplitude equal to or larger than the predetermined value, the output unit generates the third information with respect to each of the peaks and subtracts each signal component of the third information from the light receiving signal in the corresponding outgoing direction.
It looks like What Applicant does in this claim is just a simple peak extraction algorithm.
Kopczynski teaches peak extraction algorithm which
determine whether the  signal indicates a first received intensity is equal to or higher than a predetermined value based on the amplitude of the at least one peak of the respective light receiving signal being equal to or larger than the predetermined value; (page 6 peak P exceeds the average background noise level by a certain factor times the standard deviation of the noise. Page 14 scanning for a potential peak )
estimate the amplitude and position of the at least one peak for each outgoing direction that is determined to be equal to or larger than the predetermined value: (page 6 peak P exceeds the average background noise level by a certain factor times the standard deviation of the noise. Page 14 scanning for a potential peak ) (page 14 determining peak parameters Inverse gaussian distribution)

generate third information comprising a signal having a replica waveform including a  a peak whose(page 14 determining peak parameters Inverse gaussian distribution) position and amplitude are the same as the position and amplitude of the at least one peak of a respective waveform of the light receiving signal for each outgoing direction that the first received light intensity for the light receiving signal is determined to be equal to or larger than the predetermined value; 
subtract a signal component of the third information from the respective light receiving signal for each corresponding outgoing direction; (page 15 The model function is subtracted from the spectrum, and the next iteration is started with a window shifted by α index units (consider Section ‘E-step’). For each spectrum, the output of this step is a spectrum peak list, which is a set of parameters for a mixture of weighted Inverse Gaussian models describing the peaks.)
5. (Currently Amended) The information processing device according to claim [[4]]1 wherein, in a case where the waveform of the light receiving signal in the corresponding outgoing direction has multiple peaks each having an amplitude equal to or larger than the predetermined value, the output unit generates the third information with respect to each of the peaks and subtracts each signal component of the third information from the light receiving signal in the corresponding outgoing direction.(page 14 , 15 the procedure repeated for all possible peaks)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Shimomura with teaching by Kopczynski in order to identify multiple peaks in the spectrum which correspond to different objects.

6. (Currently Amended) The information processing device according to claim 1, further comprising a conversion unit configured to convert the first information outputted by the output unit to fourth information which indicates comprising the received light intensity in an orthogonal coordinate system corresponding to a plane irradiated with the laser light.[0044-0045](fig. 8A, B)(Kopczynski fig. 1 and page 5 after noise extraction)
7. (Original) The information processing device according to claim 6, wherein the fourth information indicates the received light intensity in a two dimensional space which is parallel to a horizontal plane(plane is completely arbitrary  as if lidar scanning from the airplane the image will be in x y plane), and the information processing device further comprising a display control unit configured to display an image based on the fourth information on a display unit. (page 5 Every spectrum contains a tailing of the RIP, so the RIP is right-skewed(Kopczynski  Figure 2 To extract peaks, the effect of the RIP and its tailing must be estimated and removed. And by removing the RIP one obtains figure 1 without noise)

11. (New) The information processing device according to claim 1, wherein the output unit generates and outputs, in the outgoing direction that the light receiving signal indicates a received light intensity equal to or higher than the predetermined value, second information which indicates distance to the object.(fig. 8a, 11)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim  2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura in view of Fujioka US 5739901 A.
Regarding claim 2 Shiromura does not teach but Fujioka teaches
2.    (Original) The information processing device according to claim 1,
wherein the output unit is configured to output time-averaged first information based on multiple pieces of the first information generated for a predetermined time length.(fig. 10)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Shimomura with teaching by Fujioka in order to identify the target during the fogy conditions.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645